Case 2:17-cv-04140-DWL Document 174-11 Filed 07/08/19 Page 1 of 16




                     EXHIBITK
        Case 2:17-cv-04140-DWL Document 174-11 Filed 07/08/19 Page 2 of 16


From:             Joshua Wurtzel
To:               Dennis Danzik
Cc:               Jeffrey M. Eilender; Bradley l. Nash; Henk Taylor; Dennis Wilenchik; Tyler Swensen; Bradley T. Hunsicker
Subject:          Wells Fargo Bank, N.A. v. Wyo Tech Inv. Grp., LLC, et al., Case No. 17-cv-4140-DWL
Date:             Wednesday, June 5, 2019 11:46:00 PM
Attachments:      image694978.png
                  imaqe506548.png
                  2019.04.19 Subpoena to Dennis M. Danzik [Wyo Tech) FINAL [documents and testimony) [WY)
                  (00241784x9D0SD).pdf
                  imaqe00l.pnq



Mr. Danzik,


This firm represents CWT Canada II Limited Partnership and Resource Recovery Corporation in this
action, which is pending in the District of Arizona.


As you know, on May 15, 2019, you were served with the attached subpoenas in this action, which
required you to produce responsive documents by May 24, 2019 and to appear for deposition on June
4, 2019. We did not get any document production from you, nor did you reach out about rescheduling
your deposition, as Mr. Wilenchik said you would (see below).


Please produce documents responsive to this subpoena by June 7, 2019-you can e-mail them directly
to me. Also by June 7, please give me some dates when you are available to be deposed in July and
August in Cody, Wyoming.


I am reaching out to you directly because I am unaware of any counsel that represents you in
connection with your response to these subpoenas. If you have counsel in this matter, please let me
know and have that counsel reach out to me directly.


If you refuse to comply with these subpoenas, we will seek appropriate relief against you.


Joshua Wurtzel
Schlam Stone & Dolan LLP
26 Broadway
New York, NY 10004
Tel.: (212) 344-5400 (x 324)
iwurtzel@schlamstone.com



CommercialDivisionBlog.com


This e-mail, including all attachments, is for the use of the intended recipients only. It may contain
legally privileged or confidential information. If you are not the intended recipient, please permanently
delete this message and all copies or printouts, and please notify me immediately.


From: Dennis Wilenchik <diw@wb-law.com>
Sent: Tuesday, May 21, 2019 10:39 AM
To: Joshua Wurtzel <jwurtzel@schlamstone.com>
Cc: Tyler Swensen <TylerS@wb-law.com>; Chris Meyers <ChrisM@wb-law.com>; Victoria Stevens
<VictoriaS@wb-law.com>
      Case 2:17-cv-04140-DWL Document 174-11 Filed 07/08/19 Page 3 of 16


Subject:

I believe Danzik will be in touch re his deposition date. I checked as a courtesy as promised. Pl let tyler
know if you will be doing it in person after you discuss with him and the date arranged- thank you


Sent from my iPad



Sincerely Yours,




                                                         Dennis Wilenchik
                                                         Attorney at Law


                                                         The Wilenchik & Bartness Building
                                                         2810 North Third Street
                                                         Phoenix, Arizona 85004
                                                         P 602-606-2810 F 602-606-2811
               www.wb-law.com




ATTORNEY/CLIENT COMMUNICATION

The information transmitted by this e-mail is intended only for the addressee and may contain confidential and/or
privileged material. Any interception, review, retransmission, dissemination or other use of this information by persons
or entities other than the intended recipient is prohibited by law and may subject them to criminal or civil liability. If you
received this communication in error, please contact us immediately at (602) 606-2810, and delete the communication
from any computer or network system.
                  Case 2:17-cv-04140-DWL Document 174-11 Filed 07/08/19 Page 4 of 16
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                                  District of Arizona

                    Wells Fargo Bank, N.A.
                                                                               )
                               Plaintiff                                       )
                                  V.                                           )       Civil Action No.         2:17-cv-04140-DWL
            Wyo Tech Investment Group, LLC, et al.                             )
                                                                               )
                              Defendant                                        )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

 To:                                                           Dennis M. Danzik
                                               1334 Sunset Boulevard, South Cody, Wyoming 82414
                                                       (Name ofperson to whom this subpoena is directed)

    ~ Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
          See attached Appendix A


 Place: Bonner Law Firm, P.C.                                                           Date and Time:
        1102 Beck A venue
                                                                                                             05/24/2019 5:00 pm
        Cody, Wyoming 82414

        □
        Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

                                                                                      IDate and Time:

        The following provisions of Fed. R. Civ. P. 45 are attached- Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:          04/19/2019

                                  CLERK OF COURT
                                                                                           OR

                                           Signature of Clerk or Deputy Clerk                                        Attorney's signature


The name, address, e-mail address, and telephone number of the attorney representing (name ofparty)                                  CWT Canada II
Limited Partnership, Resource Recovery Corporation, Jean Noelting                               , who issues or requests this subpoena, are:
Joshua Wurtzel, Schlam Stone, 26 Broadway, New York, NY 10004; jwurtzel@schlamstone.com; (212) 344-5400

                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                  Case 2:17-cv-04140-DWL Document 174-11 Filed 07/08/19 Page 5 of 16
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. 2:17-cv-04140-DWL

                                                       PROOF OF SERVICE
                     (Tltis section sltould not be filed witlt tlte court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)

            0 I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            0 I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of
            $


My fees are$                                      for travel and $                              for services, for a total of$                 0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server's signature



                                                                                                 Printed name and title




                                                                                                   Server's address


Additional information regarding attempted service, etc.:
                   Case 2:17-cv-04140-DWL Document 174-11 Filed 07/08/19 Page 6 of 16
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                              Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert's opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party's officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
  (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction-which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney's fees-on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
  (2) Command to Produce Materials or Permit Inspection.                           from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises-or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
      (i) At any time, on notice to the commanded person, the serving party        tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
      (ii) These acts may be required only as directed in the order, and the       subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party's officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
                   Case 2:17-cv-04140-DWL Document 174-11 Filed 07/08/19 Page 7 of 16
 AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action


                                        UNITED STATES DISTRICT COURT
                                                                             for the
                                                                   District of Arizona

                     Wells Fargo Bank, N.A.                                     )
                                Plaintiff                                       )
                                   v.                                           )      Civil Action No.     2: 17-cv-04140-DWL
           Wyo Tech Investment Group, LLC, et al.                               )
                                                                                )
                               Defendant                                        )

                              SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:                                                             Dennis M. Danzik
                                                1334 Sunset Boulevard, South Cody, Wyoming 82414
                                                        (Name ofperson to whom this subpoena is directed)

     ,I Testimony: YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:



  Place:                                                                                Date and Time:
                                                                                                          06/04/2018 8:00 am

            The deposition will be recorded by this method:                    Stenographer and videographer

       0 Production: You, or your representatives, must also bring with you to the deposition the following documents,
         electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
         material:




        The following provisions of Fed. R. Civ. P. 45 are attached- Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:         04/19/2019
                                   CLERK OF COURT
                                                                                          OR

                                            Signature of Clerk or Deputy Clerk                                 Attorney's signature

The name, address, e-mail address, and telephone number of the attorney representing (name ofparty)    CWT Canada II
Limited Partnership, Resource Recovery Corporation, Jean Noelting       , who issues or requests this subpoena, are:
Joshua Wurtzel, Schlam Stone, 26 Broadway, New York, NY 10004; jwurtzel@schlamstone.com; (212) 344-5400

                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
                  Case 2:17-cv-04140-DWL Document 174-11 Filed 07/08/19 Page 8 of 16
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No. 2: 17-cv-04140-DWL

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any)
on (date)

            0 I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

            0 I returned the subpoena unexecuted because:



            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day's attendance, and the mileage allowed by law, in the amount of
            $


My fees are$                                      for travel and $                       for services, for a total of$    0.00



            I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server's signature



                                                                                          Printed name and title




                                                                                            Server's address


Additional information regarding attempted service, etc.:
                   Case 2:17-cv-04140-DWL Document 174-11 Filed 07/08/19 Page 9 of 16
AO SSA (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (i) disclosing a trade secret or other confidential research, development,
                                                                                  or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    (ii) disclosing an unretained expert's opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                 not describe specific occurrences in dispute and results from the expert's
   (A) within 100 miles of where the person resides, is employed, or              study that was not requested by a party.
regularly transacts business in person; or                                           (C) Specifying Conditions as an Alternative. ln the circumstances
   (B) within the state where the person resides, is employed, or regularly       described in Rule 45( d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                       modifying a subpoena, order appearance or production under specified
      (i) is a party or a party's officer; or                                     conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial              (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                          otherwise met without undue hardship; and
                                                                                       (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
  (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                            (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                    procedures apply to producing documents or electronically stored
                                                                                  information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                          (A) Documents. A person responding to a subpoena to produce documents
                                                                                  must produce them as they are kept in the ordinary course of business or
  (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney            must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps            (B) Form/or Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the              If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must            information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction-which may include            which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney's fees-on a party or attorney who              (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                  person responding need not produce the same electronically stored
                                                                                  information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                              (D) Inaccessible Electronically Stored Information. The person
  (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to           from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of      of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,        order, the person responding must show that the information is not
hearing, or trial.                                                                reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible            made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated      requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or           26(b )(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises-or to
producing electronically stored information in the form or forn1s requested.      (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for          (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,      under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                        material must:
     (i) At any time, on notice to the commanded person, the serving party             (i) expressly make the claim; and
may move the court for the district where compliance is required for an                (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                        tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the       privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party's officer from       (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                    subpoena is subject to a claim of privilege or of protection as
                                                                                  trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                            that received the information of the claim and the basis for it. After being
                                                                                  notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where           information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                      until the claim is resolved; must take reasonable steps to retrieve the
                                                                                  information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                              present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits              compliance is required for a detern1ination of the claim. The person who
specified in Rule 45(c);                                                          produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, ifno      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                      (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a             The court for the district where compliance is required-and also, after a
subpoena, the court for the district where compliance is required may, on         motion is transferred, the issuing court-may hold in contempt a person
motion, quash or modify the subpoena ifit requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                  subpoena or an order related to it.


                                        For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
     Case 2:17-cv-04140-DWL Document 174-11 Filed 07/08/19 Page 10 of 16



 1                                            APPENDIX A
 2                                           DEFINITIONS
 3
            1.        "All" means all or any, and "any" means all or any.
 4
            2.        "And" and "or" shall be construed either disjunctively or conjunctively as
 5

 6   necessary to bring within the scope of these requests all responses that might otherwise be

 7   construed to be outside of its scope.
 8
            3.        "Communication" means the transmittal of information (in the form of facts,
 9
     ideas, inquiries, or otherwise).
10

11          4.        "DAS" means Danzik Applied Sciences, LLC.

12          5.        "Document" or "documents" means all enumerated items in Rule
13
     34(a)(l)(A) of the Wyoming Rules of Civil Procedure, including Electronically-Stored
14
     Information, as defined below. A draft or non-identical copy of any document, whether
15

16   due to the addition of marginalia or other change, is a separate document within the

17   meaning of this term. When the electronic and hard copy versions of any document are
18
     separate documents under this definition, both the electronic and hard copy versions
19
     should be produced.
20
21          6.        "Electronically-Stored Information" or "ESI" includes, but is not limited to,

22   the following:
23
                      a.     information or data that is generated, received, processed, or recorded
24
     by computers or other electronic devices, including, but not limited to, communications
25

26   over a Bloomberg Terminal, electronic mail, text messages, instant message service

27   messages, Social Media Posts, and voicemail;
28
     Case 2:17-cv-04140-DWL Document 174-11 Filed 07/08/19 Page 11 of 16



 1                 b.      files, information, or data saved on backup tapes or hard drives;
 2
                    C.     internal or external web sites;
 3
                   d.      output resulting from the use of any software program, including, but
 4

 5   not limited to, word processing documents, spreadsheets, database files, charts, graphs and

 6   outlines, electronic mail, instant messenger (or similar programs), bulletin board
 7
     programs, operating systems, source code, PRF files, PRC files, batch files, ASCII files,
 8
     and all miscellaneous media on which they reside regardless of whether this electronic
 9

10   data exists in an active file, a deleted file, or file fragment; and

11                 e.      activity listings of electronic mail receipts or transmittals; and any
12
     and all items stored on computer memories, hard disks, floppy disks, CD-ROM, magnetic
13
     tape, microfiche, or on any other media for digital data storage, or transmittal, including,
14

15   but not limited to, personal digital assistants (e.g., iPhone, iPad), hand-held wireless

16   devices (e.g., BlackBerrys), or similar devices, and file folder tabs, or containers and
17
     labels appended to, or relating to, any physical storage device associated with each
18
     original or copy of all documents in these requests.
19

20          7.      "Include" or "including" denotes a portion of a larger whole, and is used

21   without limitation.
22                  "Inductance" means Inductance Energy Corporation.
            8.
23
            9.      "Person" means any natural person or any business, legal, or governmental
24

25   entity, or association.

26

27
28

                                                     1
     Case 2:17-cv-04140-DWL Document 174-11 Filed 07/08/19 Page 12 of 16



 1          10.    "Relating to" means in whole or in part, concerning, constituting,
 2
     containing, evidencing, referring to, discussing, dealing with, describing, reflecting, or
 3
     pertaining to in any way whatsoever.
 4

 5          11.    "RDX" means RDX Technologies Corporation.

 6          12.    "Social Media Posts" means any message-whether in the form of words or
 7
     graphics-made using a website, application, program, or software that allows the user to
 8
     share a message with one or more other persons, regardless of the number of persons (if
 9

10   any) with whom that message is actually shared and regardless of whether that message

11   may be accessed by the public. For the avoidance of doubt, "Social Media Posts" does not
12
     include communications over a Bloomberg Terminal, electronic mail, text messages,
13
     instant message service messages, or voicemail.
14

15          13.    "Solverdi" means Solverdi Worldwide Corporation.

16          14.    "Wyo Tech" means Wyo Tech Investment Group, LLC.
17
            15.    "You" or "Your" means Dennis M. Danzik.
18
                                          INSTRUCTIONS
19

20          1.     The relevant time period to which each request refers is January 1, 2016

21   through the date of production.
22          2.     The past tense form shall be construed to include the present tense, and vice
23
     versa, whenever such a dual construction will serve to bring within the scope of a request
24

25
     any response that would otherwise not be within its scope.

26          3.     The use of the singular form of any word includes the plural, and vice versa.

27
28

                                                   2
     Case 2:17-cv-04140-DWL Document 174-11 Filed 07/08/19 Page 13 of 16



 1          4.       Each category of documents in these requests extends to any and all
 2
      documents in Your possession, custody, or control. A document shall be deemed to be in
 3
     Your possession, custody, or control if it is in Your physical custody, or if it is in the
 4

 5   physical custody of any other person and You (a) own such document in whole or in part;

 6   or (b) have a right by contract, statute, or otherwise to use, inspect, examine, or copy such
 7
     document; or (c) have an understanding, express or implied, that You may use, inspect,
 8
     examine, or copy such document; or (d) as a practical matter, have been able to use,
 9

10   inspect, examine, or copy such document. Such documents shall include, but are not

11   limited to, documents that are in the custody of any of Your attorneys, representatives, or
12
     other agents.
13
            5.       All requests for the production of documents shall be construed to include
14

15   any additional documents responsive to these requests that are discovered or produced

16   after the date of production.
17
            6.       All documents should be produced in the order in which they appear in the
18
     files of the producing party, organized by source, and should contain a clear indication of
19

20   where each document ends and the next begins. Documents maintained in a file folder or

21   binder should be preceded by the file folder or binder label, if one exists, and should
22
     contain a clear indication of where the file folder or binder begins and ends. All
23
     attachments to a document should be produced with the document. A unique bates number
24

25   should be affixed to each page.

26          7.       All documents, including documents that originated in electronic form or in
27
     hard copy form, should be produced electronically in pdf format. Each individual
28


                                                    3
     Case 2:17-cv-04140-DWL Document 174-11 Filed 07/08/19 Page 14 of 16



 1   document should be produced as its own pdf. Each pdf should be labeled with the bates
 2
     number of the first page of that document.
 3
            8.     Metadata, including, but not limited to, bates number, custodian, author,
 4

 5   to/from/cc/bee, subject, sent date, and file date, that can be extracted from a document

 6   shall be produced for that document, to the extent already in existence and reasonably
 7
     accessible or available.
 8
            9.     If You object to the production of any document or tangible thing within the
 9

10   scope of the requests, You must fully set forth your objections in writing, provide a list of

11   all such documents and tangible things being withheld, and state the following for each
12
     such document or tangible thing: (i) the designated bates number, if any; (ii) the type of
13
     document, e.g., letter or memorandum; (iii) the general subject matter of the document;
14

15   (iv) the date of the document; (v) the location and custodian of the document; and (vi) the

16   author of the document, the addressee of the document, any other recipients shown in the
17
     document, and, when not apparent, the relationship of the author, addressees, and
18
     recipients to each other.
19

20          10.    If any document that You are requested to produce or identify was at one

21   time in existence, but has been lost, discarded, or destroyed, identify in writing each
22
     document and provide the following information: (a) the date or approximate date it was
23
     lost, discarded, or destroyed; (b) the circumstances and manner in which it was lost,
24

25
     discarded, or destroyed; (c) the reason or reasons for disposing of the document (if

26   discarded or destroyed); ( d) the identity of all persons authorizing the document and
27
     having knowledge of the document; (e) the identity of the persons who lost, discarded, or
28


                                                   4
     Case 2:17-cv-04140-DWL Document 174-11 Filed 07/08/19 Page 15 of 16



 1   destroyed the document; (f) the identity of any persons having knowledge of the contents
 2
     of the document; and (g) a detailed summary of the nature and contents of the document,
 3
     including the author(s) of the document(s), the name of the person(s) to whom the
 4

 5   document(s) was (were) delivered or addressed, including indicated or blind copy

 6   recipients, the date of the document(s), and a description of the subject matter, including
 7
     any attachment or appendices, and the number of pages.
 8
              11.   If You object in whole or in part to any request based on a claim of
 9

10   privilege, provide a list of the documents being withheld and for each such document:

11   (a) state the nature of the privilege which is being claimed and, if the privilege is governed
12
     by state law, which state's privilege rule is being invoked; and (b) provide a description of
13
     the document, including (i) the designated bates number, if any; (ii) the type of document,
14

15   e.g., letter or memorandum; (iii) the general subject matter of the document; (iv) the date

16   of the document; (v) the location and custodian of the document; and (vi) the author of the
17
     document, the addressee of the document, any other recipients shown in the document,
18
     and, when not apparent, the relationship of the author, addressees, and recipients to each
19

20   other.

21            12.   If any of these documents cannot be produced in full, You are requested to
22
     produce them to the fullest extent possible, specifying clearly the reasons for Your
23
     inability to produce the remainder and stating any information, knowledge, or belief You
24

25
     have concerning the unproduced portion.

26            13.   The specificity of any request shall not be construed to limit the generality
27
     or reach of any other request.
28


                                                    5
     Case 2:17-cv-04140-DWL Document 174-11 Filed 07/08/19 Page 16 of 16



 1                            DOCUMENTS TO BE PRODUCED
 2
            1.    Documents sufficient to show all transfers of funds or payments-whether
 3
     in cash or otherwise, and whether characterized as income, a gift, a loan, or otherwise-
 4

 5   from You to Wyo Tech or Inductance.

 6          2.    Documents sufficient to show all transfers of funds or payments-whether
 7
     in cash or otherwise, and whether characterized as income, a gift, a loan, or otherwise-to
 8
     You or on Your behalf from Wyo Tech or Inductance.
 9

10          3.    All documents concerning the transfer of any of Your assets or liabilities-

11   regardless of whether for consideration-to Wyo Tech or Inductance.
12
            4.    All documents concerning reimbursement requests made by You to Wyo
13
     Tech or Inductance.
14

15          5.    All receipts provided by You to Wyo Tech or Inductance.

16         6.     Documents sufficient to show all work that You performed for, or all items
17
     you bought or services You paid for on behalf of, Wyo Tech or Inductance.
18
            7.    All contracts or agreements between You, on the one hand, and Wyo Tech
19

20   or Inductance, on the other hand.

21

22
23

24

25

26
27
28


                                                 6
